Citation Nr: 9910227	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right hip 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  At that time, the veteran presented testimony on the 
issue certified for appeal as well as on the issues of 
entitlement to increased evaluations for a right knee 
disability and a back disability.  These matters are referred 
to the RO for consideration.  



REMAND

The veteran seeks an increased evaluation for his service-
connected right hip disability.  The Board notes that during 
his November 1998 hearing before the undersigned member of 
the Board, the veteran reported that he has intense pain, 
that his right leg is weaker than the left, that he has 
difficulty negotiating stairs, that he has swelling of the 
right hip, and that concessions have been made for him at 
work due to his service-connected right hip disability.  The 
Board notes that the veteran was examined for disability 
evaluation in June 1998; however, the examiner did not 
discuss functional impairment which may be due to the 
veteran's right hip disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated. Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). 
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1998).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1998). These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him recently for his 
right hip disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the extent of his service-
connected right hip disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, including diagnostic 
radiography such as X-rays which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected right hip disability.  
The orthopedist should provide complete 
rationale for all conclusions reached. 
The examiner is specifically directed to 
the following areas:

a. Pain on Motion/Functional Loss. The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion. The 
examiner should provide a description of 
the effect, if any, of pain on the 
function and movement of the right hip. 
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).

b. Range of Motion. The examiner should 
expressly provide the ranges of motion of 
the right hip, expressed in degrees. The 
examiner should comment on the presence, 
or absence of, pain accompanying this 
movement and its effect on the functional 
use of the veteran's right hip.  

c. Shortening of the Lower Extremity. The 
examiner should measure both lower 
extremities from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia.  The resulting 
lengths, and any discrepancies, should be 
recorded.

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

4. The RO should review all evidence, 
take any additional action deemed 
necessary and readjudicate the issue on 
appeal.



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






